By the Court.
On the 29th of January, 1869, the plaintiffs in error sold to the defendants in error 2,844 sheep pelts, at the price of $1.82 per pelt, and guaranteed to the purchasers a profit of ten cents per pelt on resale at Boston. It was also agreed that the prirchasers should hold the pelts-for three months, unless they could realize such profit on. resale within that period. Before the expiration of three months the purchasers were offered the sum of $1.75 per pelt, which offer, through the advice of the vendors, was-refused. At no time within the period of three months-could the cost price be realized in the Boston market.
At the expiration of the period of three months the market price for sheep pelts in Boston was $1.50 per pelt,, and the market was still declining. At that time the purchasers were induced by the vendors to withhold the pelts-from resale for an indefinite time. Afterward, however,, in July following, they resold at $1.25; the same being the full market value at that time.
On the trial in the court below, the defendants (now plaintiffs) requested the court to instruct the jury that the-*204■measure of damages was the difference between the price paid, plus the profit guaranteed, and the highest market price in Boston during the three months next after the sale. This instruction was refused, and the jury, under the instructions given, assessed the damages at the difference between the price realized on resale and the price paid plus the profit guaranteed.
Held, that there was no error in the refusal of the court •to instruct the jury as requested, or in the rule under which the damages were assessed.
Under such contract the measure of damages, as a general rule, should be the difference between the price paid plus the profit guaranteed, and the market value at the expiration of the three months. But inasmuch as the resale was delayed a reasonable time beyond that period at the request of the vendors and with the expectation of a benefit to them, we think there was no error in assessing ■damages upon the basis of the price realized on resale.

Motion overruled.